EXECUTION COPY


GUARANTY


THIS GUARANTY, made March 31, 2009 by BONDS.COM HOLDINGS, INC., a Delaware
corporation with a principal place of business located at 1515 South Federal
Highway, Suite 212, Boca Raton, Florida 33432 (the “Guarantor”), in favor of
MBRO CAPITAL, LLC, a Connecticut limited liability company with a principal
place of business located at 991 Ponus Ridge, New Canaan, Connecticut 06840 (the
"Lender").


Recitals


A.           The Lender extended to Bonds.com Group, Inc., a Delaware
corporation (the "Borrower") a $1,000,000 commercial term loan facility (the
"Loan") pursuant to the terms of the $1,000,000 Commercial Term Promissory Note
of this date (the "Note") from the Borrower to the Lender and the Commercial
Term Loan Agreement of this date between the Borrower and the Lender (the “Loan
Agreement”) (the Note, the Loan Agreement and all other documents executed in
connection therewith are collectively referred to as the “Loan Documents”).


B.           The Guarantor is a wholly-owned subsidiary of the Borrower and will
receive direct financial benefit by reason of the Loan.


C.           The Lender has requested and the Guarantor has agreed to
unconditionally guaranty to the Lender the repayment and performance of all
indebtedness, liabilities and obligations of the Borrower to the Lender
including, but not limited to, the liabilities and obligations arising under the
Note and all other Loan Documents executed in connection therewith.


Agreement


In consideration of the Recitals, which are incorporated by reference and the
representations, covenants and warranties contained herein, the parties
intending to be bound legally, agree as follows:


1.           Guaranty.  The Guarantor unconditionally guaranties the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all obligations of the Borrower to the Lender whether now or hereafter existing
including, but not limited to, the obligations of the Borrower under the Note
and under any amendment, modification, renewal, extension, substitution or
replacement thereof or thereto, whether for principal, interest, fees, expenses
or otherwise and any and all expenses incurred by the Lender in enforcing any
rights under this Guaranty (such obligations being referred to collectively as
the "Obligations").


2.           Guaranty Absolute.  (a) The Guarantor guaranties that the
Obligations will be paid strictly in accordance with the terms of the Note
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Lender with
respect thereto.  The liability of the Guarantor under this Guaranty shall be
absolute and unconditional irrespective of:


(i)            any lack of validity or enforceability of the Note or any other
agreement or instrument relating thereto;


(ii)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obliga­tions, or any other amendment or waiver
of or any consent to departure from the Note;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           any exchange, release or non-perfection of any collateral, or
any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations; or


(iv)            any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Borrower in respect of the
Obligations or the Guarantor in respect of this Guaranty.


(b)           This Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by the Lender upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, all as though such
payment had not been made.


3.           Waiver.  The Guarantor waives promptness, diligence, notice of
acceptance, notice of presentment, demand or protest and any other notice with
respect to any of the Obligations and this Guaranty and any requirement that the
Lender exhaust any right or take any action against the Borrower or any other
person or entity or any collateral.


4.           Subrogation; Contribution.  The Guarantor will not exercise any
rights which it may acquire by way of subrogation under this Guaranty, by any
payment made hereunder or otherwise, until all the Obligations shall have been
paid in full.  If any amount shall be paid by the Guarantor on account of such
subrogation rights or by way of contribution or indemnification at any time when
all the Obligations shall not have been paid in full, such amount shall be held
in trust for the benefit of the Lender and shall forthwith be paid to the Lender
to be credited and applied upon the Obligations, whether matured or unmatured,
in accordance with the terms of the Note.  If the Guarantor shall make payment
to the Lender of all or any part of the Obligations and all the Obligations
shall be paid in full, the Lender will execute and deliver to the Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantor of an
interest in the Obligations resulting from such payment by the Guarantor.


5.           Representations and Warranties.  The Guarantor represents and
warrants to the Lender as follows:


(a)           The Guarantor is a corporation duly organized, validly existing
and in good standing under the laws of the state indicated at the beginning of
this Guaranty.


(b)           The Guarantor is qualified as a foreign corporation in each state
in which the character of its properties or the nature of its business requires.


(c)           The execution, delivery and performance by the Guarantor of this
Guaranty has been duly authorized by all necessary corporate actions and does
not and will not:




(i)           contravene the Guarantor’s Certificate of Incorporation or
By-Laws;


(ii)           violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to the Guarantor;
 
 
2

--------------------------------------------------------------------------------

 


(iii)           result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which the Guarantor is a party or by which it or its respective
properties may be bound or affected;


(iv)           result in, or require, the creation or imposition of any
mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature (other than arising under any document delivered to
the Lender in connection herewith) upon or with respect to any of the properties
now owned or hereafter acquired by the Guarantor; and the Guarantor is not in
default under any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or any such indenture, agreement, lease or
instrument; or


(v)           with respect to the execution and delivery of this Guaranty,
render the Guarantor insolvent.  For purposes hereof, “insolvent” means the
failure of the Guarantor to pay its debts as they become due.


(d)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Guarantor of this Guaranty.


(e)           This Guaranty is the legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms.


(f)           The Guarantor is presently solvent.  For purposes hereof,
“solvent” means that the Guarantor is able to pay its debts as they become due.


(g)           Except as set forth in Schedule 5(e) to the Loan Agreement, there
is no pending or threatened action or proceeding affecting the Guarantor before
any court, governmental agency or arbitrator which may materially and adversely
affect the financial condition of the Guarantor.


(h)           The Guarantor has filed all tax returns or has an approved
extension (federal, state and local) required to be filed and has paid all taxes
shown thereon to be due, including interest and penalties.


(i)           There is no pending or threatened action or proceeding affecting
the Guarantor before any court, governmental agency or arbitrator which may
materially and adversely affect the financial condition or operations of the
Guarantor.


(j)           No information, exhibit or report furnished by the Guarantor to
the Lender in connection with the negotiation of this Guaranty, or any other
Loan Documents contains or contained any material misstatement of fact or
omitted to state a material fact necessary to make the statements contained
therein not misleading.


6.           Reporting Requirements.  Subject to the terms of a confidentiality
agreement to be entered into between the Lender and the Guarantor, so long as
any part of the Obligations shall remain unpaid, the Guarantor shall furnish to
the Lender:


(a)           promptly after the commencement thereof, notice of all actions,
suits and proceedings before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Guarantor;
 
 
3

--------------------------------------------------------------------------------

 


(b)           promptly upon becoming aware of any default, or any occurrence but
for the giving of notice or the passage of time would constitute an Event of
Default, the Guarantor shall notify the Lender thereof in writing; and
 
(c)           such other information respecting the condition or operations,
financial, business or otherwise, of the Guarantor as the Lender may from time
to time reasonably request.


7.           Continuing Guaranty; Transfer of Note.  This Guaranty is a
continuing guaranty and shall:


(a)           remain in full force and effect until payment in full of the
Obligations and all other amounts payable under this Guaranty;


(b)           be binding upon the Guarantor, its successors and assigns; and
 
(c)           inure to the benefit of and be enforceable by the Lender, and its
respective successors, transferees and assigns.


Without limiting the generality of the foregoing clause (c), the Lender may
assign or otherwise transfer the Note or any of the Obligations held by it to
any other person or entity, and such other person or entity shall thereupon
become vested with all the rights in respect thereof granted to the Lender
herein or otherwise.


8.           Amendments.  No amendment or waiver of any provision of this
Guaranty and no consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the Lender
and the Guarantor.


9.           Addresses for Notices. Any notice provided for under this Agreement
shall be in writing and shall be effective upon receipt or upon failure of the
addressee to accept delivery if and when mailed by registered or certified mail,
postage prepaid, or express parcel service, addressed to such party at such
address.  Any party and any representative designated below may, by notice to
the other in the manner provided herein, change its address for receiving such
notices.  All notices and consents on behalf of any party hereto shall be signed
by such party and shall be sent:


If to the Guarantor:


Bonds.com Holdings, Inc.
1515 South Federal Highway
Suite 212
Boca Raton, Florida 33432
Attention:  Chief Executive Officer


With a copy to:


Rele & Becker
555 Eighth Avenue
Suite 1703
New York, New York 10018
Attention:  David M. Becker, Esq.
 
 
4

--------------------------------------------------------------------------------

 


If to the Lender:


MBRO Capital, LLC
991 Ponus Ridge
New Canaan, Connecticut  06840
Attention:  William P. Mahoney


With a copy to:


Diserio Martin O’Connor & Castiglioni LLP
One Atlantic Street
Stamford, Connecticut  06901
Attention:  Kevin T. Katske, Esq.


           10.           Severability.  If any clause or provision of this
Guaranty is determined to be illegal, invalid or unenforceable under any present
or future law by the final judgment of a court of competent jurisdiction, the
remainder of this Guaranty will not be affected thereby.  It is the intention of
the parties that if any such provision is held to be illegal, invalid or
unenforceable, there will be added in lieu thereof, a provision as similar in
terms to such provision as is possible and be legal, valid and enforceable.


11.           Right of Set-Off.  The Lender shall have a lien on the balances of
the Guarantor now or hereafter on deposit with or held as custodian by the
Lender and the Lender shall have full authority to set off such balances against
the indebtedness evidenced by this note or any other Obligation of the
Guarantor, and may at any time, without notice to the extent permitted by law,
apply the same to the indebtedness evidenced by this guaranty or such other
Obligations, whether due or not.


12.           Headings.  Section headings are for convenience of reference only,
and shall not affect the interpretation or meaning of any provision of this
Guaranty.


13.           Entire Agreement.  This Guaranty constitutes the entire agreement
between the parties, and supersedes all prior discussions and negotiations
relating to the subject matter hereof.  The terms of this Guaranty cannot be
changed or terminated orally, and shall be deemed effective as of the date
accepted by the Lender by its duly authorized officer.  This Guaranty may not be
amended or terminated except by a writing signed by the party against whom
enforcement thereof is sought.


14.           Successors and Assigns.  This Guaranty shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that the Guarantor shall not assign this Guaranty, or any
related document, or any of its rights without the prior written consent of the
Lender.


15.           Failure or Delay not a Waiver.  No delay or omission by the Lender
to exercise any right hereunder shall impair any such right, and any such delay
or omission shall not be construed to be a waiver thereof.  A waiver of any
single breach of default hereunder shall not be deemed a waiver of any other
breach or default.  Any waiver, amendment to, consent or approval under this
Guaranty by the Lender must be in writing to be effective and must be signed by
the Lender.
 
16.           Governing Law; Consent to Jurisdiction.  This Guaranty shall be
governed by and construed in accordance with the laws of the State of
Connecticut.  The Guarantor agrees that any suit, action or other legal
proceeding arising out of this Guaranty may be brought in the courts of record
of the State of Connecticut or the courts of the United States located in
Connecticut.  The Guarantor expressly submits and consents in advance to such
jurisdiction in any action or proceeding.
 
 
5

--------------------------------------------------------------------------------

 


17.           Other Guarantors.  The Guarantor acknowledges that other
individuals or entities may also guaranty the liabilities of the Borrower (the
“Other Guarantors”) and that it is unconditionally delivering this Guaranty to
the Lender.  The Guarantor further acknowledges that the failure of any of the
Other Guarantors to execute and deliver their respective guaranties or the
discharge of any of the Other Guarantors of their respective guarantied
obligations shall not discharge the liability of the Guarantor.


18.           Prejudgment Remedy Waiver.  THE GUARANTOR ACKNOWLEDGES THAT THIS
GUARANTY IS A PART OF A COMMERCIAL TRANSACTION AND WAIVES ITS RIGHTS TO NOTICE
AND HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, OR AS
OTHERWISE ALLOWED BY ANY OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE LENDER MAY DESIRE TO USE, AND FURTHER, WAIVES
DILIGENCE, DEMAND, PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, PROTEST AND
NOTICE OF PROTEST WITH RESPECT TO THIS GUARANTY.  THE GUARANTOR ALSO WAIVES THE
RIGHT TO ASSERT IN ANY, SUIT, ACTION OR PROCEEDING WITH REGARD TO THIS GUARANTY,
ANY OFF-SETS OR COUNTERCLAIMS WHICH THE GUARANTOR MAY HAVE, EXCEPT COMPULSORY
COUNTERCLAIMS.  THE GUARANTOR ACKNOWLEDGES THAT IT MAKES THIS WAIVER KNOWINGLY,
VOLUNTARILY, WITHOUT DURESS AND ONLY AFTER EXTENSIVE CONSIDERATION OF THE
RAMIFICATIONS OF THIS WAIVER WITH ITS ATTORNEYS.


19.           Jury Trial Waiver.  THE GUARANTOR AND THE LENDER MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS GUARANTY OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER WRITTEN OR VERBAL) OR ANY ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES
A MATERIAL INDUCEMENT FOR THE LENDER TO ACCEPT THIS GUARANTY AND MAKE THE LOAN.
THE GUARANTOR ACKNOWLEDGES THAT IT MAKES THIS WAIVER KNOWINGLY, VOLUNTARILY,
WITHOUT DURESS AND ONLY AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF
THIS WAIVER WITH ITS ATTORNEYS.


[Signature page follows]
 
 
6

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Guarantor executed this Guaranty to be effective on
March 31, 2009.








Signed in the presence of:                                                      

   
BONDS.COM HOLDINGS, INC.
 
                 
  
 
By:
/S/  John J. Barry IV
     
Name:  John J. Barry IV
    Title:    Chief Executive Officer

 
 
 


STATE OF ________________ )
                                                          )                                ss:
COUNTY OF _____________  )




On this the ___ day of March, 2009, before me, the undersigned officer,
personally appeared _____________________ who acknowledged himself to be the
______________ of Bonds.com Holdings, Inc., a corporation, and that he, as such
______________, being authorized so to do, executed the foregoing instrument for
the purposes therein contained and acknowledged the same to be his free act and
deed individually and as such officer and the free act and deed of the
corporation.


IN WITNESS WHEREOF, I hereunto set my hand.



 
  
     
Commissioner of the Superior Court
 
Notary Public
 
My Commission Expires:

 
 
7

--------------------------------------------------------------------------------

 

